El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Pastor Yélez Toro demandó a José Llavina ante la Corte de Distrito de Mayagiiez en reclamación de cierta cantidad' como indemnización de daños y perjuicios, alegando snstani cialmente como fundamento de su reclamación, que en' 19 de junio de 1910 y cuando se dirigía por la carretera de Maya-giiez a San Germán conduciendo de la mano un caballo, fué *658arrollado por un automóvil, sufriendo en ese accidente varias lesiones;, que ese automóvil pertenece a una empresa que para el servicio diario de conducción de pasajeros tiene el demandado e iba guiado por su empleado en esa empresa él chauffeur Juan Gonce, quien en aquellos momentos actuaba homo tal empleado del demandado y dentro del límite de sus obligaciones como tal; que el expresado automóvil era conducido de una manera negligente y descuidada, siendo esto la causa del accidente, en el que no medió culpa o negli-gencia del demandante.
La contestación del demandado José Llavina, entre otras negaciones, contiene la de que en la fecba del accidente ni antes, tuviera empresa de automóviles para el servicio dia-rio de pasajeros, así como que Juan Gonce fuera agente o ■empleado de empresa alguna; negativa que reproduce en uno de los hechos positivos de su contestación, aunque agre-gando que tiene un automóvil particular destinado a su pro-pio servicio, aunque alguna vez lo cedía o alquilaba a deter-minados amigos, sin que ello revistiera el carácter de un servicio o negocio permanente, en cuyo automóvil emplea ■como chauffeur a Juan Gonce. También negó la culpa y negligencia que se atribuye a su chauffeur, así como que el ■demandante estuviera libre de ella.
Celebrado el juicio correspondiente, la corte de distrito (dictó sentencia en 19 de agosto último declarando sin lugar la demanda, con las costas. El demandante solicitó de la ■corte le concediera un nuevo juicio, y de la moción que le negó esta petición, así como de la sentencia, interpuso el presente recurso de apelación.
La opinión escrita por la corte inferior expone como razón para su fallo, que la demanda está basada sin duda en el párrafo 4o. del artículo 1804 en relación con el 1803, ambos <del Código Civil Revisado y que aunque el demandante alegó -que el automóvil que ocasionó el accidente pertenecía a una ■empresa del demandado para conducción de pasajeros, sin (embargo no probó que el demandado José Llavina fuera, en *659la fecha del accidente, dueño o director de tal empresa, ni que Jnan G-once fuera empleado como chauffeur de empresa alguna.
Antes de entrar a considerar la cuestión legal que envuelve esa opinión y sentencia, y que también plantea el alegato del apelante, hemos de consignar que el demandante no pre-sentó evidencia alguna para probar su afirmación, negada por el demandado, de que éste tenía en la fecha del acci-dente una empresa de automóviles para la conducción de pasajeros, que por tanto, a ella perteneciera el automóvil que causó el accidente por el que reclama el demandante, ni que Juan Gonce fuera un empleado como chauffeur de empresa alguna; y de la manifestación consignada por el demandado en su contestación respecto a que el automóvil que tenía para su servicio propio, lo cedía o alquilaba alguna vez a determina-dos amigos, sin que ello fuera un negocio o servicio permanen-te, no puede deducirse que tuviera la empresa a que se refiere el demandante. Para que pudiera ser considerada como tal empresa era necesario que se dedicara habitualmente al ne-gocio de conducir pasajeros transportando a cualquiera que le pagara el precio correspondiente, y el hecho de alquilar el automóvil de su uso particular a determinados amigos y nó .a cualquiera persona, no lleva como consecuencia que tuviera ■su automóvil dedicado a la empresa de conducción de pasa-jeros.
Sentado, pues, que no está probado que el demandado tenía empresa alguna para conducir pasajeros en la fecha •que ocurrió el accidente que motiva este pleito, pero recono-cido que ese automóvil era de su uso particular y que estaba manejado por su empleado como chauffeur Juan Gonce, pode-mos pasar a estudiar la cuestión que antes hemos apuntado y que es la fundamental en este litigio.
El dueño de un automóvil que no está destinado a una empresa sino al servicio particular de su dueño ¿ responde de la culpa o negligencia de su empleado como chauffeurf
*660Para resolver esta cuestión liemos de comenzar estable-ciendo primero cuál ley rige sobre la materia.
Cuando en 1898 ocurrió en esta Isla el cambio de sobe-ranía, sustituyendo la de los Estados Unidos a la de España, teníamos un Código Civil que regulaba la materia de res-ponsabilidad proveniente dé culpa o negligencia, ya fuera ésta debida a actos propios o de determinadas personas por quienes se debiera responder.
Poco después, el Congreso de los Estados Unidos pro-mulgó la ley generalmente conocida con el nombre de “Ley Foraker ’ ’ que en su sección 8a. declaró lo siguiente:
“Que las leyes y ordenanzas de Puerto Rico, actualmente en vigor,, continuarán vigentes,' excepto en los casos en que sean alteradas, en-mendadas o modificadas por la presente; o bayan sido alteradas o-modificadas por órdenes militares y decretos vigentes cuando esta ley entre a regir, y en todo aquello en que las mismas no resulten incompatibles o en conflicto con las leyes estatutorias de los Estados Unidos1, no inaplicables loealmente, o con las presentes disposiciones, hasta que sean alteradas, enmendadas o revocadas por la autoridad legisla-tiva creada por la presente para Puerto Rico o por una ley del Con-greso de los Estados Unidos.”
Esa misma ley por su sección 32 dispuso:
‘ ‘ Que la autoridad legislativa estatuida por la presente, se aplicará a todos los asuntos de carácter legislativo que no sean localmente' inaplicables, incluyendo la facultad de crear, consolidar y reorganizar,, según fuere necesario los municipos, y acordar y derogar leyes y ordenanzas para los mismos; y también la facultad de alterar, refor-mar, modificar y derogar cualquiera o todas las leyes y ordenanzas, de cualquier clase actualmente vigentes en Puerto Rico, o en cual-quier municipio o distrito y que no se opusieren a lo prescrito aquí. ’
Como consecuencia de esas facultades, la Asamblea Legis-lativa de Puerto Rico decretó en el año 1902 y el Gober-nador de esta Isla aprobó, el Código Civil Revisado, que salvo algunas modificaciones era sustancialmente el Código-Civil Español; y como no existe ley' federal alguna que re-gule la materia de daños y perjuicios entre particulares ni hay disposición alguna respecto a este particular en la Cons-*661titución, tiene nuestra Asamblea Legislativa poder para legislar sobre esa materia y por consiguiente a nuestro Có-digo Civil Revisado hemos de acudir únicamente en este caso para resolver la presente contienda; y la doctrina y jurisprudencia americana serán aplicables en tanto en cuanto se basen en los mismos preceptos de nuestro Código Civil, o se derive de principios generales de derecho que no lo con-tradigan.
Sentado que las leyes de Puerto Rico son las únicas regu-ladoras de la materia de daños y perjuicios entre particu-lares, diremos que aquí solamente se han publicado dos leyes sobre esa materia: una, la ley sobre responsabilidad de los pa-tronos por accidentes que en su servicio sufran sus empleados, que no hace relación a este caso, y la otra es el Código Civil Revisado del que copiamos los siguientes artículos, que for-man parte del Capítulo II, Título XVI, Libro IY, y que trata de las obligaciones que nacen de la culpa o negligencia:
“Artículo 1803.- — El que por acción u omisión causa daño a otro, interveniendo culpa o negligencia, está obligado a reparar el daño causado.
“Art. 1804. — La obligación que impone el artículo anterior es exigible, no sólo por los actos u omisiones.propios, sino por los de aque-llas personas de quienes se debe responder.
“El padre y por muerte o incapacidad de éste, la madre, son responsables de los perjuicios causados por los hijos menores de edad que viven en su compañía.
“Los tutores lo son de los perjuicios causados por los menores o incapacitados que están bajo su autoridad y habitan en su compañía.
“Lo son igualmente los dueños o directores de un establecimiento o empresa respecto de los perjuicios causados por sus dependientes en el servicio de los ramos en los que tuvieran empleados, o con ocasión de sus funciones.
“El Pueblo de Puerto Rico es responsable en este concepto cuando-obra por mediación de un agente especial, pero no cuando el daño hubiese sido causado por el funcionario a quien propiamente corres-ponda la gestión practicada, en cuyo caso será aplicable lo dispuesto en el artículo anterior.
‘ ‘ Son, por último, responsables los maestros o directores de artes y *662oficios' respecto a los perjuicios causados por sus alumnos o aprendices, mientras permanezcan bajo su custodia.
!íLa responsabilidad de que trata este artículo cesará cuando las personas en él mencionadas prueben que emplearon toda la diligencia de un buen padre de familia para prevenir el daño. ’ ’
Estos dos preceptos son reproducción exacta de los artí-culos 1902 y 1903 de nuestro anterior Código Civil Español.
El primero de ellos establece la regla general de que se responde civilmente por los actos u omisiones propios en que haya intervenido culpa o negligencia.
Tratando esta materia, el ilustre comentarista, Sr. Man-resa, dice al comentar el artículo 1903, que es el 1803, de nuestro actual código, lo que sigue:
“I. Fundamento juríddco de esta clase de obligaciones. Establece este artículo la regla general en cuanto a la imposición de las obliga-ciones provenientes de la culpa o de la negligencia. Traen éstas origen de un daño causado por una acción o por una omisión voluntaria, aunque ejecutado sin intención punible, y por lo tanto, el que volun-tariamente ejecutó el acto generador o determinador del perjuicio, o el que incurrió también voluntariamente en la omisión que le produjo, es el llamado, en primer término, a soportar la. carga o la responsabili-dad de su reparación.
“Los términos de este artículo precisan y determinan con toda claridad el carácter especial de esta clase de obligaciones, que si bien en ciertos casos deben su origen a un becbo o a un acto positivo, como las que nacen de los cuasicontratos, difieren, sin embargo, de ellas en que éstas provienen de un becbo lícito y puramente voluntario, llevado a cabo por el mismo a quien se impone la obligación, mientras que en las que abora nos ocupan lo que las origina es una acción u omisión ilícita, aunque no punible, y a veces involuntaria y hasta no personal del que-ha de responder de ellas, pues, como veremos más adelante, pueden darse casos en que los actos u omisiones que produzcan el daño no sean propios del sujeto a la obligación, el cual, por determina-das razones, ha de responder de ellos porque le son imputables en cierto modo, a pesar de que en realidad no los realizó. Pero la regla establecida en este artículo sólo se refiere a la. responsabilidad que se impone al obligado cuando el daño que ha de repararse ha sido causado por actos u omisiones personales del mismo, y descansa precisamente dicha regla en el principio jurídico que sirve de fundamento a toda la *663teoría de dichas obligaciones, según el que todo el que causa un daño o perjuicio obligado viene a repararlo.
“Como consecuencia de ello, resulta que la única especie de culpa y omisión o negligencia que puede ser y es materia del presente capí-tulo, es la segunda, o sea la que sin la existencia de una obligación anterior, y sin ningún antecedente contractual, produce un daño o per-juicio que tiene su origen en una acción u omisión culpable sólo civil-mente; es decir, que siendo ilícita no revista, sin embargo, los carac-teres de un delito o falta por no estar penada por la ley, y aun dentro de estos límites bay que restringir aún más los términos o la materia propia de este artículo, el cual se refiere únicamente a la culpa o negli-gencia personales del obligado, pero no a las que provienen de actos o de omisiones de personas distintas de éste.”
Es justa la disposición de ese precepto contenido en el código de que una persona responda de sus actos u omisio-nes negligentes, porque terceras personas no deben estar obligadas a soportar las consecuencias dañosas de la negli-gencia de otra.
Es, pues, la regia general que se responde por esos actos, u omisiones propios, y si alguna vez se La de responder por-actos u omisiones de otra persona, esto constituirá una ex-cepción a esa regia general. Existen en la ley tales excep-ciones, consistentes en lracer responsables: Io. Por daños y perjuicios causados por las personas que el responsable tu-viera bajo su custodia o dependencia; 2o. por los que causa-ren los animales o que él mismo tuviera para su ser-civio, comodidad y recreo, o por aquéllos de que se sir-viese con dicho objeto, aunque no fueren de su propie-dad; 3o. por los daños que resulten por la ruina de un edifi-cio o por consecuencia de la industria que en él se ejerciere,, o por algunas otras determinadas causas; 4o. por los que se causaren por las cosas que se arrojaren o cayeren de una casa habitada o de parte de ella; pero como aparentemente pugnan con la razón natural y con el principio general de derecho de que a nadie debe hacérsele responsable de cul-pas de otro, de aquí que los tratadistas de derecho hayan tratado de explicar la razón de esas excepciones, exponiendo distintas teorías para justificarlas.
*664No nos parece propio que en una opinión escrita con el solo objeto de fundamentar una resolución judicial baga-mos una exposición y crítica de todas esas diversas teorías, y por tanto, nos concretaremos a bacer una referencia breve de ellas y a determinar en cuál están basadas las, excep-ciones que a la regla general contiene nuestro Código Civil.
Según la teoría italiana que patrocinan Gíorgi, Mosca, Secbi y otros, la responsabilidad que contienen esas excep-ciones se funda en una presunción absoluta de culpa al ele-gir o al vigilar, y en. consecuencia algunos de ellos excluyen tal responsabilidad cuando no bubo, la libertad de elegir o la posibilidad de la vigilancia.
Otra teoría, la originada en los trabajos preparatorios del código francés, explicaba la razón de tal responsabilidad por otro, en el aprovechamientoi de los servicios del empleado, de los animales o de las cosas, por ser el que producía el daño y llegaban a la conclusión de la presunción de culpa absoluta por los que estaban bajo su autoridad o dependen-cia; teoría combatida por Lessona y otros, fundados en que esa presunción juris et de jure chocaba con lo que sucede en el orden natural de las cosas según el que, en vez de descuido o abandono en la elección de los empleados o de negligencia en la vigilancia, el propio interés impulsa al hombre por regia general a escoger como empleado o dependiente al más apto y ese mismo interés se inclina a vigilarle, llegando a la conclusión de que una culpa fingida o presumida, es por lo general una injusticia.
Otros fundan la causa de la responsabilidad, ya en la relación de autoridad o señorío, en la dirección que a los prin-cipales corresponden dar a sus subordinados, en el peligro creciente en la actual organización 'de la industria, en el interés lucrativo y otros en la representación, o sea que el responsable hace jurídicamente por si lo que hace por medio de otro; por lo que el simple hecho de la sustitución lleva consigo la responsabilidad del sustituido, diciendo algunos *665que la representación o sustitución es la cansa de la res-ponsabilidad.
En cnanto a nuestro Código Civil, se ha fundado en la presunción juris tcmtum de culpa derivada del hecho de no haber puesto el cuidado y vigilancia debida en los actos de sus subordinados para evitar el daño, y por eso el último párrafo del artículo 1804 libra de responsabilidad cuando se prueba que los obligados por actos ajenos emplearon toda la diligencia de un buen padre de familia, diciendo a este respecto el Sr. Manresa lo que sigue:
' “Luego no es la causa de la obligación impuesta la representación, ni el interés, ni la necesidad de que haya quien responda del daño cau-sado por el que no tiene personalidad ni garantías de solvencia para responder por sí, sino el incumplimiento implícito o supuesto de los deberes de precaución y de prudencia que imponen los vínculos civiles que unen al obligado con las personas por quienes debe reparar el mal causado. Por este motivo coloca dicha obligación entre las que pro-vienen de la culpa o negligencia.”
Si, pues, la responsabilidad por culpa de otro es una ex-cepción a la regla general de que nadie debe responder sino por sí, y ha sido necesario que surgieran tantas teorías para justificar el castigo civil por culpa o negligencia ajena, tal responsabilidad no puede exigirse sino cuando la excepción ha sido claramente consignada en la ley, porque revistiendo esa responsabilidad en cierto modo el carácter de pena, aun-que civil, debe aplicarse el principio de que sólo puede una persona ser castigada, aunque sea civilmente, cuando la ley claramente lo ha dispuesto.
Ahora estamos en condiciones de resolver la pregunta que consignamos al principio y cuya contestación resuelve este pleito.
• Concretando la cuestión ahora a responsabilidad por ac-tos ajenos, el artículo 1804 que hemos transcrito, contiene en su primer párrafo la confirmación del artículo anterior de que se responde por actos propios, y además la regla de excepción de que se responde por algunas terceras perso-*666nas, al decir qne se responde por “aquellas personas de quie-nes se debe responder.” Después de leer esto surge ense-guida mentalmente esta pregunta ¿de qué personas se debe-responder?
Desde luego qne al decir la ley “de quienes se debe responder” es porque bay responsabilidad solamente por actos de algunas determinadas personas, y por tanto, tal deter-minación debe ser hecha por la propia ley. T así es en efecto, pues a continuación de ese primer párrafo vienen otros más en los qne va estableciendo qne el padre y en su caso la madre, responden por sus hijos menores de edad,, los tutores por sus pupilos, etc. Tales apartados hacen una enumeración de casos de responsabilidad por actos u omi-siones ajenos, pero no encontramos en ella qne el dueño de-un automóvil o vehículo que no esté destinado a una em-presa, debe responder por los actos negligentes de su em-pleado.
La redacción de todo ese artículo quita libertad a los tribunales de justicia para aplicar la responsabilidad a casos-no comprendidos en él, ya que cuando una ley especifica y concreta en cuáles- casos es aplicable, no puede extenderse a otros distintos no comprendidos en ella de acuerdo con el principio jurídico “Expressio unius est exdusio alterius.”
To*dos los casos de responsabilidad, están comprendidos, en el capítulo a que nos hemos referido, respecto del cual dice el Sr. Manresa lo siguiente, en la página 606 de sus Co-mentarios, que con satisfacción hemos citado varias veces:
* * pueden darse además casos en que la acción n omisión determinante o productora del daño o perjuicio no se realice por la misma persona, que queda sujeta a la obligación, sino por otras distin-tas ligadas a ella por vínculos tales que la conviertan en responsable-legal de esos becbos que en realidad no ejecutó, y,aun puede provenir también de otras causas extrañas por completo a su voluntad el mal que-haya de ser reparado por él, por cuyo motivo ha tenido que consignar la ley las normas reguladoras de dichos supuestos, constituyendo su respectiva reglamentación el objeto exclusivo de los presentes artículos, y de los restantes de este capítulo.”
*667Así, pues, como entre los casos especificados en el artí-culo 1804 del Código Civil Revisado no se hace responsable al dueño de un automóvil o vehículo por actos de culpa o negligencia de su empleado como chauffeur, si no forma parte de una empresa, y esto último no se ha probado, he-mos de concluir que. el demandante no tiene causa de ac-ción contra José Llavina, dueño del automóvil destinado a su servicio particular, que guiado por el chauffeur Juan G-once, causó los daños de que se queja Pastor Vélez Toro.
Los tribunales no somos legisladores y sin embargo, nos atribuiríamos esas funciones si hiciéramos responsables a personas a quienes la ley no impuso responsabilidad. Si es conveniente y necesario en vista de los inventos recien-tes y de las desgracias que ocasionan, que los dueños de auto-móviles u otros aparatos no destinados a empresas respon-dan también por sus empleados, es esta misión para nues-tra Asamblea Legislativa y no para nosotros. Nos toca sola-mente aplicar la ley tal cual es, y si su estricta aplicación descubre algo que la ley no ha previsto, servirá ello de salu-dable aviso a los legisladores.
Esta es la primera vez que esta cuestión ha sido plan-teada directamente para su resolución ante este Tribunal Supremo, pues si bien en el caso de Marrero v. López et al., 15 D. P. R., 766 existía una cuestión análoga porque se re-clamaba indemnización contra Antonio López Martínez por actos de culpa de su mayordomo Nicomedes López, quien también fué demandado y condenado a indemnizar, sin embargo, en ese caso el principal Antonio López fué absuelto de la reclamación y la única cuestión que se planteó fué si. su mayordomo había o nó obrado dentro del ejercicio de sus funciones cuando realizó el acto, por el que se recla-maba; esa fué la única cuestión resuelta por dos de los jue-ces de esta Corte Suprema, ya que los otros opinaron que por falta de exposición del caso nada había que consi-derar y no se discutió ni resolvió si el principal es respon-sable por actos de su mayordomo.
*668Después de lo expuesto es innecesario que consideremos la evidencia presentada en este caso respecto a la culpa o negligencia con que actuara el chauffeur Juan G-once, ya que poco importa al principal José Llavina, único demandado en este pleito, que su chauffeur fuera negligente o nó, pues no lia de responder de sus actos.
Por los mismos motivos, es inútil que consideremos los distintos errores alegados por el apelante referentes a la evidencia, y sólo nos ocuparemos del que puede tener rela-ción con el caso desde el punto de vista que lo considera-mos, siendo él, si debió concedérsele al demandante un nuevo juicio para probar que el demandado era dueño de una empresa de automóviles, tal como babía alegado en su demanda.
La petición en ese particular fue basada en el descubri-miento de nuevas pruebas que el solicitante estimaba im-portantes, y como justificación se acompañó a la solicitud de nuevo juicio, dos declaraciones juradas de Simón Cario y Eduardo Eiera.
El nuevo juicio por ese' motivo fué propiamente dene-gado, por que no se demostró actividad alguna por parte del demandante para obtenerla antes del juicio; y además, consta de los autos que ambos testigos estaban presentes en el tribunal y fueron presentados por e'1 demandante para probar otros hechos que él estimó necesarios para su caso, pero que fueron rechazados. Sus declaraciones en lo que atañe a las cuestiones planteadas en sus affidavits no fueron propuestas, ni se ha justificado que el demandante no su-piera que ellos podían haber declarado sobre tales hechos; ni siquiera se ha demostrado que fueran interrogados acerca de tales hechos..
Existe una carencia absoluta de actividad cuando debió haber ésta quedado demostrada afirmativamente.
“Los affidavits deben demostrar que la parte ejercitó una actividad razonable para descubrir y presentar la prueba en el primer juicio.” (Stoake v. Monroe, 36 Cal., 388.)
*669“No es bastante con la alegación de actividad, sino que es necesario demostrar que se ejercitó para descubrir la prueba y presentarla en el acto del juicio.” (Jacks v. Cooke, 6 Cal., 164. Von Glahn v. Brennan, 81 Cal., 261. Heintz v. Cooper, 104 Cal., 688.)
Por las consideraciones expuestas la sentencia que de-claró sin lugar la demanda debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
Juez disidente: Sr. MacLeary.